Per Curiam.
Defendant appeals by right from his conviction by a jury of first-degree murder, MCL 750.316; MSA 28.548. The sentence imposed on defendant was life imprisonment.
The first of three issues raised by defendant concerns the admission of evidence of defendant’s prior conviction of second-degree murder. Defense counsel, during trial, asked the trial court for an advisory ruling as to whether or not evidence of defendant’s prior conviction would be admissible for impeachment purposes. The record discloses that the trial court mistakenly concluded that the similarity of the two crimes required admission of evidence of the prior conviction. The court stated:
"But on a like crime I think the law is, in a murder case, that I would allow it just if there’s any similarity between this case and the case where he pled guilty to * * * >>
Defendant did not testify. This constitutes reversible error. People v Baldwin, 405 Mich 550; 275 NW2d 253 (1979), People v Crawford, 83 Mich App 35, 40; 268 NW2d 275 (1978), MRE 609.
Defendant’s remaining claims of error are not meritorious.
Reversed and remanded for new trial.